Citation Nr: 0809913	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-16 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right upper quadrant 
pain with gallbladder wall thickening. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to April 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for right upper 
quadrant pain with gall bladder wall thickening.  The case 
was then reviewed by the Board in January 2007 and remanded 
to the RO for a VA examination in connection with the claim. 


FINDING OF FACT

Competent evidence of a nexus between right upper quadrant 
pain with gallbladder wall thickening and active military 
service is not of record. 


CONCLUSION OF LAW

Right upper quadrant pain with gall bladder wall thickening 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b). 

II.  Analysis

The veteran asserts that her episodic right upper quadrant 
pains are related to the pains she experienced while in 
service and therefore, her gall bladder pains should be 
service-connected.  

With respect to a Hickson analysis, in terms of Hickson 
element (1) there is evidence of current hepatic flexure 
syndrome.  The September 2007 VA examination documents vague 
right upper quadrant pain, consistent with hepatic flexure 
syndrome.

With respect to the questions of whether there is medical 
evidence of an in-service injury, in satisfaction of Hickson 
element (2), the service medical records show multiple 
complaints of right upper quadrant pain.  A September 1992 
ultrasound showed an impression of nonspecific minimal wall 
thickening of the gallbladder without other evidence of 
cholecystitis.  The veteran reportedly had a liver infection 
in 1985 and was diagnosed with Hepatitis, type unknown; and a 
February 1989 screening note shows the veteran reported she 
had the same pain in the abdomen as she did in 1985.  The 
same report shows that complaints of pain in the right lower 
quadrant were assessed to be probably acute gastroenteritis.  
A September 1992 medical record shows an assessment of right 
upper quadrant pain of unknown etiology and that the veteran 
had complaints of recurrent history of crampy right upper 
quadrant pain since episode of Hepatitis (unknown type) in 
1985.

With respect to Hickson element (3), the Board has found no 
evidence to support a nexus between the current disability 
and the veteran's in service complaints.  The veteran was 
afforded a VA examination in September 2007.  The examiner 
diagnosed episodic, vague right upper quadrant pain, 
consistent with hepatic flexure syndrome, unrelated to the 
finding in service of thickened gall bladder wall and 
unrelated to postoperative status.  The examiner stated that 
no event or condition during service has been shown to be 
related to the hepatic flexure syndrome.  The examiner went 
on to say that the hepatic flexure syndrome does not pose 
significant disability or limitation of function in the 
veteran.  The Board finds that the VA examiner's opinion is 
of great probative value as it was rendered after he reviewed 
the veteran's claims file, recorded her medical history, and 
examined her.  

Regarding the veteran's assertions of experiencing the same 
continuity of symptomatology since service, the Board notes 
that at the VA examination, she stated that the pains she 
currently experiences in her abdomen, are very similar to 
those which she has been experiencing for a long time, dating 
back to before her service.  In this regard, the examiner 
stated that these current and longstanding abdominal pain 
episodes are not likely biliary colic, in that they have 
persisted in the same form for years prior to and subsequent 
to the cholecystectomy and in the early years evaluation was 
negative for stones.  The examiner stated that the 
relationship between the abdominal pains and the finding of 
thickened gall bladder wall is conjecture at best.  The 
examiner went on to say that the finding was likely 
incidental and did not warrant a diagnosis or constitute a 
disease.  Thus, the evidence weighs against the veteran's 
claim in this regard as well.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Therefore, as the VA examiner does not link the current 
hepatic flexure syndrome to the symptoms the veteran 
experienced in service and does not etiologically relate any 
of the veteran's complaints or symptoms to service or any 
event of service, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for right upper quadrant pain.  In making this 
decision, the Board has considered the benefit of the doubt 
doctrine; however, as the evidence is not equally balanced, 
in this regard, it does not apply.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in December 2003 and February 
2007.  The letters notified the veteran of what information 
and evidence must be submitted to substantiate the claim for 
service connection.  The letters also notified the veteran as 
to what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  She was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of her claim to the RO.  The 
content of the letters complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
in the December 2003 and February 2007 letters.  Regarding 
elements (4) and (5) (degree of disability and effective 
date), the veteran was provided with notice of these elements 
in June 2007.  Notwithstanding this belated Dingess notice, 
the Board determines that the veteran was not prejudiced, as 
her claim was readjudicated in November 2007 and she was able 
to participate effectively in the processing of the claim.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  The 
veteran's service medical records were obtained along with VA 
treatment records.  The veteran was also afforded a VA 
examination in connection with her claim.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  




ORDER

Entitlement to service connection for right upper quadrant 
pain with gallbladder wall thickening is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


